DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/20/2022.
The traversal is on the ground(s) that the species are not distinct.  This is not found persuasive because applicant has not submitted evidence or identified such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.
	
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McPherson (20100294113).
Regarding claim 1, McPherson discloses a propellant slurry (0003) in a container that is mixed and cured by an acoustic mixing (meets both acoustic beam generator and high energy acoustic beam transducer since the acoustic wave would not be produced without a transducer).  The acoustic mixing results in cure behavior of the propellant slurry (0024).  It is inherent that the mixer is turned off when the process is done.
Regarding claim 2, McPherson discloses that the frequency can be adjusted to produce a standing acoustic wave to produce resonate mixing. The adjustment of frequency and the use of a standing acoustic wave to mix inherently requires the adjustment of power (i.e. voltage and/or current) or phase to the wave generator. Consistent operation would inherently be required or a standing acoustic wave would not be produced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson (20100294113) as applied above.
Regarding claim 3, it would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use an oscilloscope since McPherson discloses adjustment of frequency to form of a standing acoustic wave but does not disclose using an oscilloscope. However, it would have been notoriously well known to use an oscilloscope to measure the acoustic wave output and to determine when a standing acoustic wave was formed.
Regarding claims 4 and 5, it would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use a timer and turn off the device when the timer goes off since McPherson discloses curing with an acoustic mixer.  Obviously the mixer will be turned off when it is done curing. Thus, it would have been notoriously well known to use a timer and turn off the device when the process is complete.
Regarding claims 6, McPherson discloses in fig. 6 a mixing container where the container is sealed with a lid.  Other embodiments show that the propellant grain is removed from the container.  Thus, it is obvious to use a container with a lid and also to remove the propellant from the container as needed for use since McPherson discloses both options.
Regarding claims 8 and 9, McPherson discloses the addition of layers of material deposited into the container (0021).  These layers meet limitations of release agent or coupling agent.  The container is subjected to acoustic mixing which meets the claim limitation “coupled” since the acoustic mixer is used with the container.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 2 and 3 recite that the acoustic beam has a voltage.  The acoustic beam does not have a voltage because it is a sound wave.
Claim 9 recites that the transducer is coupled in a “thigh and stable manner”.  This appears to be an error and appropriate correction is required since the meaning of the phrase is indefinite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AILEEN B FELTON/Primary Examiner, Art Unit 1734